Citation Nr: 0406635	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  98-19 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for additional left knee 
disability characterized to date as patellofemoral chondral 
changes with second-degree sprain of the patellar tendon with 
probable heterotopic ossification, to include as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In December 2002, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2003).  In conformance with 38 C.F.R. 
§ 20.903 (2003), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a December 2002 letter.  After the opinion was 
received at the Board, in February 2003 the veteran and his 
representative were provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
The veteran requested, and was granted, an extension of time 
to submit additional evidence.  However, in June 2003 the 
veteran wrote that he did not have additional information to 
submit.  The veteran's claim was remanded by the Board in 
July 2003 in order that the RO could review the VHA opinion 
and issue a supplemental statement of the case.  A 
supplemental statement of the case was issued in July 2003, 
and the veteran's claim is now ready for Board review.


FINDING OF FACT

The veteran did not develop additional left knee disability 
characterized to date as patellofemoral chondral changes with 
second-degree sprain of the patellar tendon with probable 
heterotopic ossification, as a result of service, and this 
disability has not been shown by competent (medical) evidence 
to have been caused or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

Additional left knee disability characterized to date as 
patellofemoral chondral changes with second-degree sprain of 
the patellar tendon with probable heterotopic ossification, 
was not incurred or aggravated during service, and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The rating action, the statement of the case, the 
supplemental statements of the case and VA notice letters 
sent to the veteran in June and December 2001, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

In the present case, the veteran's claim was received on 
January 14, 1998.  Thereafter, in an August 1998 rating 
decision the veteran's claim was denied.  Only after that 
rating action was promulgated did the RO provide notice to 
the claimant regarding the duty to notify him of the evidence 
he must provide, and the evidence that VA would obtain on his 
behalf.  That notice was provided in correspondence dated 
June 6, 2001.  Additional correspondence dated in December 
2001 provided the veteran with another opportunity to submit 
evidence, notified him of what evidence VA had secured, 
notified him what evidence was still required, and provided 
notice of who was responsible for securing that evidence.  
The veteran was provided with a statement of the case issued 
in September 1998, and supplemental statements of the case 
issued in March 1999, August 2000, May 2002 and July 2003 
apprising him of VA actions in this case.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  

The Board does not believe that voiding the August 1998 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and he testified at a hearing 
before a Veterans Law Judge at the RO.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  Simply put, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The June and December 2001 VA notice letters instructed the 
appellant to submit additional evidence and information, 
within two months.  In legislation enacted on December 16, 
2003, Congress amended 38 U.S.C.A. § 5103(b) to allow VA to 
adjudicate a claim for VA benefits before expiration of the 
one-year period provided in the statute.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).  The amendment to the statute is effective November 
9, 2000, the date of enactment of the VCAA.  The December 
2003 amendment supersedes the holding by the Federal Circuit 
in Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), that a 
claim for VA benefits could not be denied until one year had 
expired after notice to the claimant of the evidence needed 
to substantiate the claim.  In any event, the Board notes 
that more than a year has passed since the veteran was 
provided VCAA notice. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records reveal that the veteran 
sustained gunshot wounds to the right and left popliteal 
areas in April 1967.  A May 1967 hospital report notes that 
the veteran had received gunshot wounds to both calves.  It 
was noted that there was no nerve or artery injury to the 
left lower extremity.

On VA examination in December 1968, the veteran was noted to 
have a shotgun wound to the popliteal region of the left 
knee, with an asymptomatic scar, keloid in character.  

By rating action in February 1969, the veteran was granted 
service connection and a noncompensable rating for residuals 
of a gunshot wound to the popliteal region of the left knee.  
This rating action also granted service connection for a 
tender scar of the popliteal region, residuals of a gunshot 
wound of the right knee, and assigned separate ratings for 
instability of the right knee and serocutaneous nerve 
disability, residuals of a gunshot wound of the right knee.

A November 1982 note from a private physician, reports that 
the veteran had pain in both knees, and indicates that the 
disability in the right knee had increased over the previous 
two years.

In March 1997, the veteran underwent arthroscopic surgery of 
the left knee.  The postoperative diagnoses were Grade II to 
III chondral changes of the patellofemoral and lateral 
compartments, and second-degree sprain of the patellar tendon 
with probably heterotopic ossification.  

In an April 1997 letter the veteran's physician noted that 
there was a question as to whether the veteran's current left 
knee disability was related to his Vietnam injury.  The 
physician asked the veteran to provide his medical records 
prior to providing an opinion.  

In a December 1997 letter, the veteran's physician 
recommended that the veteran be re-evaluated by the medical 
team of his military service for purposes of medical coverage 
and/or benefits.

On VA examination in February 1998, the diagnoses were 
postoperative residuals of the left knee, and residuals of 
gunshot wound to the left knee with superficial nontender 
scar in the region of the popliteal fossa.

A November 1998 letter from the veteran's physician indicates 
that the veteran described an injury to the left knee in 
February 1997 where he slipped down a hill on a concrete 
driveway with a snapping sensation, then he re-injured his 
left knee later that month, when it gave way, causing him to 
fall.  It was the physician's opinion that the fall occurred 
as a result of tendon rupture.

The veteran was again afforded a VA examination of the left 
knee in February 1999.  The diagnoses were residuals of a 
gunshot wound to the left knee and postoperative residuals of 
the left knee, with arthritis.  The examiner stated that 
after 30 years it was very difficult to ascertain to what 
extent the damage that was found at surgery was due to the 
veteran's old 1967 injury.  The examiner noted that the 
record of the injury in service indicated that that injury 
appeared to be all soft tissue.  There was no documentation 
of any left knee injury itself.  He noted that the current 
findings showed chondral changes and some ossification within 
the left knee joint.

The veteran testified before the undersigned Veterans Law 
Judge in March 2001.  The veteran stated that he had had left 
knee problems ever since the injury in service.  The veteran 
asserted that all of his current left knee disability was 
caused by his left lower extremity gunshot wound sustained in 
service.

On VA examination in April 2002, the examiner noted that he 
had reviewed the veteran's claims file, which revealed that 
the veteran had had an accidental gunshot wound on the back 
of his proximal calf of his left leg, with no knee 
involvement noted.  The veteran reported that he did not do 
too badly, until he had a fall on his left knee in 1997.  The 
examiner noted that the records showed that the veteran had 
some arthritis underneath the kneecap and had partially torn 
his patella tendon in that injury.  The diagnoses included 
residual of gunshot wound to the proximal left calf, and 
postoperative residual of left knee injury, with 
patellofemoral arthritis and partial sprain to the patella 
tendon with heterotopic ossification.  The examiner stated 
that in reviewing the file and record, and from examination 
of the wound in the veteran's calf, the examiner could not 
relate the veteran's current patellofemoral problems to the 
gunshot wound in the proximal left calf.

The Board obtained a VHA opinion in January 2003.  The 
physician stated that he had examined the veteran's claims 
file.  He stated that the veteran's recent diagnosis of left 
knee disability did not result from, and was not aggravated 
by the functional impairment due to his service-connected 
disability of either his right or his left knee.  The 
physician gave a detailed history of the veteran's inservice 
injuries.  It was his opinion that there was no significant 
or long lasting injury to the veteran's knee joint, 
ligaments, meniscus, or muscle tendon unit of either knee to 
act as a precursor to long term disability of the veteran's 
joints.  He noted that subsequent physical and x-rays of the 
veteran's knees showed only mild arthritis in both knees and 
stable knee ligaments at age 50.  The physician stated that 
the veteran had worked as a laborer from 1969 to 1990, and 
that the findings were consistent with normal wear and tear 
of both knees.

In this case the only evidence of a link between the 
veteran's additional left knee disability characterized to 
date as patellofemoral chondral changes with second-degree 
sprain of the patellar tendon with probable heterotopic 
ossification and his service injury, or his service-connected 
knee disabilities is the veteran's own assertions.  The Board 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Not only have none of the private or VA physicians noted any 
relationship between the veteran's additional left knee 
disability characterized to date as patellofemoral chondral 
changes with second-degree sprain of the patellar tendon with 
probable heterotopic ossification and his service injury, or 
his service-connected knee injuries, but both the April 2002 
VA examiner and the January 2003 VHA physician, were of the 
opinion that the veteran's recent left knee disability was 
not caused by his service-connected knee disabilities.  
Furthermore, the January 2003 VHA physician specifically 
stated that the veteran's additional left knee disability 
characterized to date as patellofemoral chondral changes with 
second-degree sprain of the patellar tendon with probable 
heterotopic ossification, was not aggravated by the 
functional impairment due to his service-connected disability 
of either his right or his left knee. 

Accordingly, the Board concludes that the additional left 
knee disability characterized to date as patellofemoral 
chondral changes with second-degree sprain of the patellar 
tendon with probable heterotopic ossification, was not 
incurred in or aggravated by service, and was not secondary 
to, or aggravated by, the veteran's service-connected 
disabilities.  38 C.F.R. §§ 3.303, 3.310.




ORDER

Entitlement to service connection for additional left knee 
disability characterized to date as patellofemoral chondral 
changes with second-degree sprain of the patellar tendon with 
probable heterotopic ossification, to include as secondary to 
service-connected disability, is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



